 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MARK J. McKEON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00204-DAD
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        SENTENCING
13                         v.
                                                        DATE: October 7, 2019
14   MIGUEL ANGEL RODRIGUEZ,                            TIME: 10:00 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on sentencing on October 7, 2019.

21          2.     By this stipulation, the parties now stipulate and agree to continue the status conference

22 until October 15, 2019.

23          3.     The reason for this request is that counsel for the government is unavailable on October

24 7, 2019.

25 ///

26 ///
27 ///

28 ///

                                                        1
30
 1 IT IS SO STIPULATED.

 2

 3
     Dated: October 1, 2019                   MCGREGOR W. SCOTT
 4                                            United States Attorney
 5
                                              /s/ MARK J. McKEON
 6                                            MARK J. McKEON
                                              Assistant United States Attorney
 7

 8
     Dated: October 1, 2019                   /s/ MICHAEL JOSEPH AED
 9                                            MICHAEL JOSEPH AED
10                                            Counsel for Defendant
                                              MIGUEL ANGEL
11                                            RODRIGUEZ

12

13

14                                FINDINGS AND ORDER

15 IT IS SO ORDERED.

16     Dated:   October 2, 2019
17                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28

                                          2
30
